Citation Nr: 1008410	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to June 
1996, September 1997 to June 2000, and February 2003 to 
October 2003.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  


FINDINGS OF FACT

1.  A psychiatric disability was not shown during service and 
there is no competent evidence linking a current psychiatric 
disability to service.  

2.  The Veteran has not submitted information to allow for 
verification of an in-service stressor.   

3.  The weight of the competent evidence is against a 
conclusion that the Veteran has a current low back disability 
as a result of service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include PTSD was not incurred 
in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009). 

2.  A current low disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in April 2004 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports, VA 
clinical reports and reports from VA examinations have been 
obtained.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

A.  PTSD 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or not 
the Veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board 
is bound by the holding of the General Counsel opinion. 38 
U.S.C.A. § 7104(c) (West 2002). Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Although the Veteran served in Afghanistan, his DD Form 214 
from this service reflects an occupational specialty not 
related to combat; namely, an automated logistical 
specialist.  No decorations, medals, badges, or commendations 
confirming the Veteran's exposure to combat are demonstrated.  
As such and under the authority cited above, in order for the 
Veteran to prevail, the record must reveal corroborative 
evidence that substantiates or verifies the Veteran's 
statements as to the occurrence of a stressor he claims to 
have resulted in PTSD.  See also Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) ("Just because a physician or other 
health professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD.")

In this case, the Veteran did not reply to an April 2004 
request for stressor information, and without providing any 
specific information as to alleged stressors, attempts to 
verify any stressors claimed to have been experience by the 
Veteran would not be fruitful.  In this regard, the Board 
notes that it has long been held that the duty to assist is 
not a "one way street," and that when, as in the instant 
case with respect to specifics as to alleged stressors, it is 
the Veteran that has the "information that is essential in 
obtaining the putative evidence," the Veteran cannot 
"passively wait" for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The record reflects diagnoses on Axis I of "r/o PTSD," (see 
eg. reports from VA psychiatric hospitalization from May 2006 
to June 2006) and VA clinical reports that list PTSD as one 
of the diagnoses (see eg. March 2005 VA emergency room 
report).  However, a June 2004 PTSD consult report noted that 
the Veteran's treatment team did not think that the Veteran 
had PTSD, and this fact was also noted on the report from a 
May 2005 VA psychiatric examination.  The VA examiner who 
conducted the May 2005 VA examination, which was preceded by 
a review of the claims file, also concluded that the Veteran 
did not have PTSD.  As such, and given the lack of a verified 
stressor, the Board concludes that the record does not 
reflect a diagnosis of PTSD that is compliance with DSM-IV, 
and that service connection for PTSD must therefore be 
denied.  See Cohen, supra; 38 C.F.R. § 4.125.

As for a psychiatric disability other than PTSD, the 
diagnosis following the May 2005 VA psychiatric examination 
was adjustment disorder with mixed anxiety and depressed 
mood.  The examiner concluded following the examination that 
there was "no particular indication that the [Veteran's] 
problems are caused or aggravated by service in Afghanistan 
or that they arose on active duty as such."  The service 
treatment records do not reflect a psychiatric disability and 
a review of the post-service evidence, to include the reports 
from the multiple VA psychiatric hospitalizations, do not 
reflect any medical opinions linking current psychiatric 
problems to service.  Hickson, supra.  

As for the Veteran's assertions that he has PTSD or otherwise 
has a psychiatric disability that is the result of service, 
as well as the statements submitted on behalf of the Veteran 
in July 2004 by a friend and fellow soldier theorizing that 
the Veteran has PTSD or other psychiatric disability as a 
result of service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Thus, while the Board 
considered the doctrine of reasonable doubt, it finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder to 
include PTSD.  Gilbert, supra.  

B.  Low Back Disability 

Service treatment reports dated in May 2003 reflect treatment 
for low back pain.  A June 2003 service treatment report 
reflects the Veteran complaining about low back pain for 
weeks that radiated to the buttocks.  Range of motion testing 
of the low back at the time showed forward flexion and 
backward extension to 20 degrees and normal lateral rotation 
and bending.  The assessment was lumbosacral strain.  The 
September 2003 separation examination and medical history 
collected at that time did not reflect a back disability.  

After service, the Veteran was afforded a VA examination in 
April 2005, with the examiner noting that the claims file had 
not been reviewed prior to the examination and that the 
Veteran was the primary source of information.  The diagnoses 
were spondylolysis at L5 and chronic recurrent muscle strain 
of the lumbar spine that was at least as likely as not 
related to an in-service injury as described by the Veteran.  

A VA medical opinion completed in April 2006 that was 
preceded by a review of the claims file, to include the 
service treatment reports as referenced above, reached the 
conclusion that the Veteran's spondylolysis of the lumbar 
spine was more than likely hereditary in nature, that the 
Veteran's in-service muscle strain from April 2003 to June 
2003 was more likely than not a result of heavy lifting as a 
result of his military duties and that "per the separation 
history and physical exam of September 2003," the Veteran's 
in-service lumbar muscle strain appeared to have resolved and 
was therefore temporary in nature and represented a temporary 
aggravation of his congenital spondylolysis.  He concluded 
that "[i]t is more likely than not that any current or 
recent symptoms of low back pain are secondary to more recent 
heavy lifting activities such as would be found in performing 
laborer type work in construction."  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes that the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Clearly, given the authority as set forth above, the Board 
may reasonably find that the probative weight of the opinion 
following the April 2005 VA examination, which was not based 
on a review of the claims file and was based largely on a 
history provided by the Veteran, is exceeded by that of the 
April 2006 medical opinion, which was based on a review of 
the claims file, to include the service treatment reports.  
As for the Veteran's assertions that he has a back disability 
as a result of service, again, such lay assertions cannot be 
used to establish a claim.  Espiritu; cf. Jandreau.  Thus, 
the Board finds that the probative weight of the negative 
evidence exceeds that of the positive.  Accordingly, service 
connection for a low back disability must be denied.  
Gilbert, supra.  
 

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


